United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2470
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Leslie Eugene Dixon,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 7, 2009
                                Filed: July 15, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Leslie Eugene Dixon appeals the district court’s1 denial of his motion for a
sentence reduction under 18 U.S.C. § 3582(c). We affirm.

       In 2006, Dixon pleaded guilty to conspiracy to distribute 50 grams or more of
cocaine base (crack), in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846, and
distribution of cocaine within 1,000 feet of a school, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(C) and 860. The district court sentenced him, in accordance with

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
the parties’ agreement under Federal Rule of Criminal Procedure 11(c)(1)(C), to 180
months in prison and 6 years of supervised release. In May 2008 Dixon moved for
a reduction in his sentence based on Amendment 706 to the Guidelines, which
retroactively lowered the base offense level for crack offenses. The government
responded that Dixon was not eligible for a sentence reduction because he was
sentenced to an agreed-upon term pursuant to Rule 11(c)(1)(C), and the district court
denied Dixon’s motion.

       Under similar circumstances, we recently found that the district court had no
authority under section 3582(c)(2) to reduce a sentence imposed for a crack offense
when the sentence was based on a Rule 11(c)(1)(C) plea agreement, notwithstanding
the retroactive amendments to the Sentencing Guidelines. See United States v.
Scurlark, 560 F.3d 839 (8th Cir. 2009).

     Accordingly, we grant counsel’s motion to withdraw and we affirm the
judgment of the district court.
                       ______________________________




                                         -2-